Citation Nr: 1206028	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-37 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for endometriosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to January 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim.

In December 2011, the Veteran presented sworn testimony during a personal hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for the reasons expressed immediately below, this case must be remanded for further development.

VCAA notice

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (the Court) observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A review of the record indicates that the Veteran has not received notice as to the disability rating and effective date elements of her claim.  If, as here, there is a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, on remand, she should be provided with notice of such.

VA examination

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In this case, the Board finds that a VA medical opinion is necessary with respect to the Veteran's claim of entitlement to service connection for endometriosis prior to further appellate consideration.  38 C.F.R. § 3.159(c)(4).  In particular, the Veteran testified at the December 2011 Board hearing that she had abdominal pain essentially throughout her military service.  Notably, her service treatment records document treatment for abdominal and menstrual pain on multiple occasions.  Specifically, a biopsy of her cervix taken in August 1988 indicated severe acute and chronic inflammation of the cervix, and she subsequently underwent cryosurgery in October 1988.  Moreover, a treatment record dated in June 1990 documented complaints of pelvic and abdominal pain as well as breakthrough bleeding.  She also complained of abdominal pain in September 1991, and an ultrasound of the right upper quadrant taken at that time revealed no evidence of hepatic mass lesions or intrahepatic biliary dilation.  A March 1992 record noted her continued complaints of abdominal pain.  Further, she reported menstrual pain on her August 1992 report of medical history.     

None of the medical records currently associated with the Veteran's VA claims file offer an opinion as to a possible causal relationship between the Veteran's endometriosis and her period of military service.  

The duty to assist requires that a medical opinion be provided when necessary to decide a claim.  Because the evidence of record does not include a medical opinion based on a complete review of the Veteran's claims file that discusses the likelihood that the Veteran's current endometriosis was incurred in or aggravated by her active service, the Board concludes that a VA medical opinion is needed in order to render a decision in this case.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].  

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish a corrective VCAA notice to the Veteran which conforms to the Court's holding in Dingess.  A copy of the letter should be forwarded to the Veteran's representative.  

2. The RO must also contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of the claim remanded herein.  Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims folder by the RO.
If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her endometriosis.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify whether the Veteran currently suffers from endometriosis, or residuals thereof, at any time during the course of the appeal (i.e. any time since September 2004);

b. If endometriosis is identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include in-service treatment for abdominal and menstrual pain.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. After undertaking any additional development deemed by it to be appropriate, the RO should then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


